Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  May 5, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  150039(10)(11)                                                                          Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  IN RE BRENDA K. SANDERS, JUDGE                                                             David F. Viviano
                                                                                         Richard H. Bernstein,
  36TH DISTRICT COURT                                                                                    Justices
                                                                  SC: 150039
  BEFORE THE JUDICIAL TENURE COMMISSION                           JTC Formal Complaint 95
  __________________________________________/

       On order of the Chief Justice, respondent’s motion to withdraw the petition filed
  on April 21, 2015, having no opposition from the Judicial Tenure Commission, is
  GRANTED. On further order of the Chief Justice, the motion of the Judicial Tenure
  Commission for oral argument on this matter during the current term of the Court is
  DENIED.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 5, 2015